Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Many errors occur in many claims and applicant should review all claims (examples are listed below).
Claim 1, “connected to at least one of the plurality of inner circumferential grooves” and “connected to more than one of the plurality of inner circumferential grooves”, unclear what applicant is trying to claim? For examination purpose the applicant is claiming the at least one drain opening is connected to more than one of the plurality of inner circumferential grooves.
Claim 12, “connected to at least one of the plurality of inner circumferential grooves” and “connected to more than one of the plurality of inner circumferential grooves”, unclear what 
Claim 13, “connected to at least one of the plurality of inner circumferential grooves” and “connected to more than one of the plurality of inner circumferential grooves”, unclear what applicant is trying to claim? For examination purpose the applicant is claiming the at least one drain opening is connected to more than one of the plurality of inner circumferential grooves.
Claim 15, “at least two recesses are provided on the scraper ring”, unclear what applicant is trying to claim in view of the limitation in claims 1-2 (see at least one recess and/or the at least one recess in claims 1-2).
Claim 16, “at least one recess”, unclear what applicant is trying to claim in of claims 1-2 and 4 (see at least one recess and/or the at least one recess in claims 1-2 and 4). 
Claim 17, “at least one recess”, unclear what applicant is trying to claim in of claims 1-2 and 4 (see at least one recess and/or the at least one recess in claims 1-2 and 4). 

Claims are rejected as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-9, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over DE560789C in view of Hartog (US. 1337651).


    PNG
    media_image1.png
    529
    397
    media_image1.png
    Greyscale

DE560789C discloses the invention as claimed above but fails to disclose at least one recess radially penetrating the scraper ring is provided on a circumference of the scraper ring, the at least one recess extends at least partially from the first axial ring end of the scraper ring to the second axial ring end of the scraper ring, the at least one recess provides adjustability of the scraper ring in the circumferential direction, at least in the region of the plurality of sealing sections on the first axial ring end of the scraper ring, the at least one recess includes more than one step along the outer circumferential surface of the scraper ring, the at least one recess extends continuously from the first axial ring end to the second axial ring end and the scraper 
Hartog further teaches to have plurality of drain openings (e.g. each of 5). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the drain opening of DE560789C to have plurality of drain openings as taught by Hartog, to provide proper and sufficient drainage (inherent improvement do to have plurality of openings for drainage of Hartog).
Claims 1-6, 8-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over DE560789C and view of Radke (US. 3124502). Where Radke is used to teach plurality of recesses, helical recess and labyrinth recesses.
DE560789C discloses the invention as claimed above but fails to disclose at least one recess radially penetrating the scraper ring is provided on a circumference of the scraper ring, the at least one recess extends at least partially from the first axial ring end of the scraper ring to the second axial ring end of the scraper ring, the at least one recess provides adjustability of the scraper ring in the circumferential direction, the at least one recess includes two recesses provided on the scraper ring, at least in the region of the plurality of sealing sections on the first axial ring end of the scraper ring, the at least one recess includes more than one step along the outer circumferential surface of the scraper ring, the at lest one recess extends helically along the outer circumferential surface of the scraper ring. Radke teaches at least one recess includes two recesses provided on the scraper ring, the at least two recess are provide at constant angular distance, spaced apart from each other on the circumference of the scraper ring, the at least one recess extends helically along the outer circumferential surface of the scraper ring, the at least one recess is stepped or labyrinth shaped, wherein the recess includes at least three axially extending recessed sections and at least two circumferentially extending recessed sections, which are arranged alternating. Radke teaches to have a sealing ring with recesses that are helically or stepped or labyrinth recess (figures of Radke, helical figure 2 or 4, skew figure 5 or 6, stepped or labyrinth recess figure 8). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the recess of Wood to be formed as helical or stepped or labyrinth recess taught by Radke, to provide easier assembly (e.g. see entire document of Radke for benefits of helical or stepped or labyrinth recess).

DE560789C already teach that the at least one recess is helical having a pitch but fails to teach a pitch that is between 0.1 and 10.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pitch of DE560789C and Radke as a matter of design choice. Furthermore having plurality of recesses and pitch provides predictable result of making assembly easier and the segments of rings replaceable.
Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over DE560789C in view of Radke and further in view of Hartog.
DE560789C and Radke discloses the invention as claimed above but fails to disclose plurality of drain openings. Hartog discloses plurality of drainage openings (e.g. each of 5). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the scraper ring of DE560789C to have plurality of drain openings as taught by Hartog, to provide improve drainage (inherent improvement do to have plurality of openings for drainage of Hartog).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DE560789C and Radke. Since no translation is provided for DE560789C, the reference may already teach the scraper ring made of plastic.
DE560789C and Radke discloses the invention as claimed above but fails to disclose the scraper ring made of plastic. Examiner takes official notice that sealing rings or scraper rings are .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DE560789C and Hartog. Since no translation is provided for DE560789C, the reference may already teach the scraper ring made of plastic.
DE560789C and Hartog discloses the invention as claimed above but fails to disclose the scraper ring made of plastic. Examiner takes official notice that sealing rings or scraper rings are well known to be made from plastic. (see prior art provided on form 892 by examiner and prior art on form 1449 by applicant).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the scraper ring of DE560789C to be made of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 



/VISHAL A PATEL/Primary Examiner, Art Unit 3675